UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6895


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KENNETH D. BEVERLY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00526-HEH-1; 3:14-cv-00435-HEH)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth D. Beverly, Appellant Pro Se. Steven Thomas Buck, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Gregg
Robert Nivala, OFFICE OF THE UNITED STATES ATTORNEY, Gurney
Wingate Grant, II, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth D. Beverly seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his Fed. R. Civ. P. 59(e) motion.                 The orders are not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating      that

reasonable      jurists        would    find      that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Beverly has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense      with   oral       argument     because      the      facts   and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3